Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-21 and 23-25 are allowed.  All rejections are withdrawn.  The amendments dated 6-24-22 are entered in full.  
Examiner’s Amendment 
Please replace it with “said at least one cable” in claims  1, 7, 21, and 25. 
(currently amended) A method of detecting wire obstacles of an aircraft, 
the aircraft including 
a computer having 
a memory with 
a database of families of pylons stored therein, 
the database of families of pylons containing 
pylon characteristics of a plurality of families of pylons and 
cable characteristics of cables that can be supported by the plurality of families of pylons,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, 
wherein the detection device includes 
at least one optical video camera, 
an obstacle detector of the LIDAR or 
LEDDAR type, or 
an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database; and
determining, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, 
a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and 
(ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing 
at least one cable supported by 
the at least one detected pylon 
at least one characteristic of the at least one 
cable supported by the at least one detected pylon is 
determined on the basis of the database and 
is one of the following characteristics:
a distance between two consecutive pylons 
between which at least one cable is strung, 
the at least one detected pylon comprising 
the two pylons; 

a distance between two consecutive pylons 
between which the at least one cable is strung, 
the at least one detected pylon comprising 
a single pylon and 
another pylon that cannot be seen in the field of detection of the detection device and that has 
at least one cable strung between 
[[it]] said at least one cable and the detected pylon, 
the distance between the two consecutive 
pylons 
being estimated on the basis of the database of 
families of pylons; 
a number of cables between 
the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is 
strung from a pylon and the lowest point of 
the cable. 
7. (Currently amended) A method of detecting wire obstacles of an aircraft,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, wherein the detection device includes at least one optical video camera, an obstacle detector of the LIDAR or LEDDAR type, or an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among a database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of the identified family of pylons in the database; and
determining (i) a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and (ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing at least one cable supported by the at least one detected pylon at least one characteristic of the at least one cable supported by the at least one detected pylon is determined on the basis of the database and is one of the following characteristics:
a distance between two consecutive pylons between which at least one cable is strung, the at least one detected pylon comprising the two pylons;
 
a distance between two consecutive pylons between which the at least one cable is strung, the at least one detected pylon comprising a single pylon and another pylon that cannot be seen in the field of detection of the detection device and that has at least one cable strung between [[it]] said at least one cable and the detected pylon, the distance between the two consecutive pylons being estimated on the basis of the database of families of pylons;
a number of cables between the consecutive pylons;
a category of the at least one cable;
a radius of curvature of the at least one cable between the two consecutive pylons; and
a height between a point from which a cable is strung from a pylon and the lowest point of the cable.
21. (CURRENTLY AMENDED) A detection system for detecting wire obstacles of an aircraft, the detection system comprising:
at least one detection device configured to detect at least one pylon in the surrounding environment of the aircraft, wherein the detection device includes at least one optical video camera, an obstacle detector of the LIDAR or LEDDAR type, or an obstacle detector of the radar type;
at least one computer having a memory with a database of families of pylons stored therein, the database of families of pylons containing pylon characteristics of a plurality of families of pylons and cable characteristics of cables that can be supported by the plurality of families of pylons, the at least one computer configured to identify a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the
database of families of pylons, characterize at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database, and determine, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, (i) a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and (ii) a safe zone not containing either the at least one pylon or the at least one cable; | and at least one display device configured to display the prohibited zone and the safe zone; and wherein, in order to characterize at least one cable supported by the at least one detected pylon, 
the at least one computer is further configured to determine on the basis of the database 
at least one characteristic of the at least one cable supported by the at least one detected pylon and the at least one characteristic of the at least one cable supported by the at least one detected pylon is 
one of the following characteristics: a distance between two consecutive pylons between which at least one cable is strung, the at least one detected pylon comprising the two pylons; a distance between two 
consecutive pylons between which the at least one cable is strung, the at least one detected pylon 
comprising a single pylon and another pylon that cannot be seen in the field of detection 
of the detection device and that has at least one cable strung between [[it]] said at least one cable and the detected pylon, the distance between the two consecutive pylons being estimated on the basis of the database of families of pylons; a number of cables between the consecutive pylons; a category of the 
at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and a height between a point from which a cable is strung from a pylon 
and the lowest point of the cable.
  
25. (CURRENTLY AMENDED) A detection system for detecting wire obstacles of an aircraft, the detection system comprising:
at least one detection device and a first communications device on-board the aircraft, the detection device configured to detect at least one pylon in the surrounding environment of the aircraft; and
a piloting station remotely located from the aircraft, the piloting station including at least one computer, at least one display device, and a second communications device, the at least one computer having a memory with a database of families of pylons stored therein, 
the database of families of pylons containing pylon characteristics of 
a plurality of families of pylons and cable characteristics of cables that can be supported by the plurality of families of pylons, the at least one computer configured to identify 
a family of pylons to which the at least one detected pylon corresponds from 
among the plurality of families of pylons in the database of families of pylons, characterize at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database, and determine, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, (i) a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and (ii) a safe zone not containing either the at least one pylon or the at least one cable, the at least one display device configured to display the prohibited zone and the safe zone, and the first communications device co-operating with the second communications device in order to exchange firstly information captured by the at least one detection device and secondly navigation data; 
wherein, in order to characterize at least one cable supported by the at least one detected pylon, the at least one computer is further configured to determine on the basis of the database at least one characteristic of the at least one cable supported by the at least one detected pylon and the at least one characteristic of the at least one cable supported by the at least one detected pylon is one of the following characteristics: a distance between two consecutive pylons between which at least one cable is strung, the at least one detected pylon comprising the two pylons; a distance between two consecutive pylons between which the at least one cable is strung, the at least one detected pylon comprising a single pylon and another pylon that cannot be seen in the field of detection of the detection device and that has at least one cable strung between [[it]] said at least one cable  
and the detected pylon, the distance between the two consecutive pylons being 
estimated on the basis of the database of families of pylons; 
a number of cables between the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is strung from a pylon and 
the lowest point of the cable.  

Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 21 and 25.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record the combination of dependent claim 1, 21 and 25 and fails to disclose or suggest “[a]  method of detecting wire obstacles of an aircraft, 
the aircraft including 
a computer having 
a memory with 
a database of families of pylons stored therein, 
the database of families of pylons containing 
pylon characteristics of a plurality of families of pylons and 
cable characteristics of cables that can be supported by the plurality of families of pylons,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, 
wherein the detection device includes 
at least one optical video camera, 
an obstacle detector of the LIDAR or 
LEDDAR type, or 
an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database; and
determining, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, 
a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and 
(ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing 
at least one cable supported by 
the at least one detected pylon 
at least one characteristic of the at least one 
cable supported by the at least one detected pylon is 
determined on the basis of the database and 
is one of the following characteristics:
a distance between two consecutive pylons 
between which at least one cable is strung, 
the at least one detected pylon comprising 
the two pylons; 

a distance between two consecutive pylons 
between which the at least one cable is strung, 
the at least one detected pylon comprising 
a single pylon and 
another pylon that cannot be seen in the field of detection of the detection device and that has 
at least one cable strung between 
said at least one cable and the detected pylon, 
the distance between the two consecutive pylons 
being estimated on the basis of the database of 
families of pylons; 
a number of cables between 
the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is 
strung from a pylon and the lowest point of 
the cable”.

	Katzourakis discloses pylons and a distance between the pylons and an avoidance pattern.  This reference is silent as to the cable and “[a]  method of detecting wire obstacles of an aircraft, 
the aircraft including 
a computer having 
a memory with 
a database of families of pylons stored therein, 
the database of families of pylons containing 
pylon characteristics of a plurality of families of pylons and 
cable characteristics of cables that can be supported by the plurality of families of pylons,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, 
wherein the detection device includes 
at least one optical video camera, 
an obstacle detector of the LIDAR or 
LEDDAR type, or 
an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database; and
determining, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, 
a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and 
(ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing 
at least one cable supported by 
the at least one detected pylon 
at least one characteristic of the at least one 
cable supported by the at least one detected pylon is 
determined on the basis of the database and 
is one of the following characteristics:
a distance between two consecutive pylons 
between which at least one cable is strung, 
the at least one detected pylon comprising 
the two pylons; 

a distance between two consecutive pylons 
between which the at least one cable is strung, 
the at least one detected pylon comprising 
a single pylon and 
another pylon that cannot be seen in the field of detection of the detection device and that has 
at least one cable strung between 
said at least one cable and the detected pylon, 
the distance between the two consecutive pylons 
being estimated on the basis of the database of 
families of pylons; 
a number of cables between 
the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is 
strung from a pylon and the lowest point of 
the cable”.


	Li discloses a database that include attributes of cables.  
Li is silent as to “[a]  method of detecting wire obstacles of an aircraft, 
the aircraft including 
a computer having 
a memory with 
a database of families of pylons stored therein, 
the database of families of pylons containing 
pylon characteristics of a plurality of families of pylons and 
cable characteristics of cables that can be supported by the plurality of families of pylons,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, 
wherein the detection device includes 
at least one optical video camera, 
an obstacle detector of the LIDAR or 
LEDDAR type, or 
an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database; and
determining, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, 
a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and 
(ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing 
at least one cable supported by 
the at least one detected pylon 
at least one characteristic of the at least one 
cable supported by the at least one detected pylon is 
determined on the basis of the database and 
is one of the following characteristics:
a distance between two consecutive pylons 
between which at least one cable is strung, 
the at least one detected pylon comprising 
the two pylons; 

a distance between two consecutive pylons 
between which the at least one cable is strung, 
the at least one detected pylon comprising 
a single pylon and 
another pylon that cannot be seen in the field of detection of the detection device and that has 
at least one cable strung between 
said at least one cable and the detected pylon, 
the distance between the two consecutive pylons 
being estimated on the basis of the database of 
families of pylons; 
a number of cables between 
the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is 
strung from a pylon and the lowest point of 
the cable”.

	Soli teaches a first pylon and a second pylon and a wire between the pylons and a power line that can be collided with by the aircraft in a distance.   The drone is to avoid all of objects if possible.  However Sol is silent as to the amendments.  Sol is silent as to “[a]  method of detecting wire obstacles of an aircraft, 
the aircraft including 
a computer having 
a memory with 
a database of families of pylons stored therein, 
the database of families of pylons containing 
pylon characteristics of a plurality of families of pylons and 
cable characteristics of cables that can be supported by the plurality of families of pylons,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, 
wherein the detection device includes 
at least one optical video camera, 
an obstacle detector of the LIDAR or 
LEDDAR type, or 
an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database; and
determining, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, 
a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and 
(ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing 
at least one cable supported by 
the at least one detected pylon 
at least one characteristic of the at least one 
cable supported by the at least one detected pylon is 
determined on the basis of the database and 
is one of the following characteristics:
a distance between two consecutive pylons 
between which at least one cable is strung, 
the at least one detected pylon comprising 
the two pylons; 

a distance between two consecutive pylons 
between which the at least one cable is strung, 
the at least one detected pylon comprising 
a single pylon and 
another pylon that cannot be seen in the field of detection of the detection device and that has 
at least one cable strung between 
said at least one cable and the detected pylon, 
the distance between the two consecutive pylons 
being estimated on the basis of the database of 
families of pylons; 
a number of cables between 
the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is 
strung from a pylon and the lowest point of 
the cable”.

	Ott teaches an aircraft and a memory to avoid pylons and cables in a terrain awareness system.  See paragraph 7-17. 
	Ott is silent as to “[a]  method of detecting wire obstacles of an aircraft, 
the aircraft including 
a computer having 
a memory with 
a database of families of pylons stored therein, 
the database of families of pylons containing 
pylon characteristics of a plurality of families of pylons and 
cable characteristics of cables that can be supported by the plurality of families of pylons,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, 
wherein the detection device includes 
at least one optical video camera, 
an obstacle detector of the LIDAR or 
LEDDAR type, or 
an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database; and
determining, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, 
a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and 
(ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing 
at least one cable supported by 
the at least one detected pylon 
at least one characteristic of the at least one 
cable supported by the at least one detected pylon is 
determined on the basis of the database and 
is one of the following characteristics:
a distance between two consecutive pylons 
between which at least one cable is strung, 
the at least one detected pylon comprising 
the two pylons; 

a distance between two consecutive pylons 
between which the at least one cable is strung, 
the at least one detected pylon comprising 
a single pylon and 
another pylon that cannot be seen in the field of detection of the detection device and that has 
at least one cable strung between 
said at least one cable and the detected pylon, 
the distance between the two consecutive pylons 
being estimated on the basis of the database of 
families of pylons; 
a number of cables between 
the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is 
strung from a pylon and the lowest point of 
the cable”.
Woodell discloses radar to detect objects and is silent as to “[a]  method of detecting wire obstacles of an aircraft, 
the aircraft including 
a computer having 
a memory with 
a database of families of pylons stored therein, 
the database of families of pylons containing 
pylon characteristics of a plurality of families of pylons and 
cable characteristics of cables that can be supported by the plurality of families of pylons,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, 
wherein the detection device includes 
at least one optical video camera, 
an obstacle detector of the LIDAR or 
LEDDAR type, or 
an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database; and
determining, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, 
a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and 
(ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing 
at least one cable supported by 
the at least one detected pylon 
at least one characteristic of the at least one 
cable supported by the at least one detected pylon is 
determined on the basis of the database and 
is one of the following characteristics:
a distance between two consecutive pylons 
between which at least one cable is strung, 
the at least one detected pylon comprising 
the two pylons; 

a distance between two consecutive pylons 
between which the at least one cable is strung, 
the at least one detected pylon comprising 
a single pylon and 
another pylon that cannot be seen in the field of detection of the detection device and that has 
at least one cable strung between 
said at least one cable and the detected pylon, 
the distance between the two consecutive pylons 
being estimated on the basis of the database of 
families of pylons; 
a number of cables between 
the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is 
strung from a pylon and the lowest point of 
the cable”.
Rubin teaches a safe zone from a power emitted by the E field of the aircraft. Rubin is silent as to “[a]  method of detecting wire obstacles of an aircraft, 
the aircraft including 
a computer having 
a memory with 
a database of families of pylons stored therein, 
the database of families of pylons containing 
pylon characteristics of a plurality of families of pylons and 
cable characteristics of cables that can be supported by the plurality of families of pylons,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, 
wherein the detection device includes 
at least one optical video camera, 
an obstacle detector of the LIDAR or 
LEDDAR type, or 
an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database; and
determining, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, 
a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and 
(ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing 
at least one cable supported by 
the at least one detected pylon 
at least one characteristic of the at least one 
cable supported by the at least one detected pylon is 
determined on the basis of the database and 
is one of the following characteristics:
a distance between two consecutive pylons 
between which at least one cable is strung, 
the at least one detected pylon comprising 
the two pylons; 

a distance between two consecutive pylons 
between which the at least one cable is strung, 
the at least one detected pylon comprising 
a single pylon and 
another pylon that cannot be seen in the field of detection of the detection device and that has 
at least one cable strung between 
said at least one cable and the detected pylon, 
the distance between the two consecutive pylons 
being estimated on the basis of the database of 
families of pylons; 
a number of cables between 
the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is 
strung from a pylon and the lowest point of 
the cable”.
Breed teaches a processor that can employ a fuzzy logic to avoid a collision.  
Breed is silent as to “[a]  method of detecting wire obstacles of an aircraft, 
the aircraft including 
a computer having 
a memory with 
a database of families of pylons stored therein, 
the database of families of pylons containing 
pylon characteristics of a plurality of families of pylons and 
cable characteristics of cables that can be supported by the plurality of families of pylons,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft, 
wherein the detection device includes 
at least one optical video camera, 
an obstacle detector of the LIDAR or 
LEDDAR type, or 
an obstacle detector of the radar type;
identifying a family of pylons to which the at least one detected pylon corresponds from among the plurality of families of pylons in the database of families of pylons;
characterizing at least one cable supported by the at least one detected pylon on the basis of one or more of the cable characteristics of cables that can be supported by the identified family of pylons in the database; and
determining, on the basis of at least one or more of the pylon characteristics of the identified family of pylons in the database, 
a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and 
(ii) a safe zone not containing either the at least one pylon or the at least one cable;
wherein, during the step of characterizing 
at least one cable supported by 
the at least one detected pylon 
at least one characteristic of the at least one 
cable supported by the at least one detected pylon is 
determined on the basis of the database and 
is one of the following characteristics:
a distance between two consecutive pylons 
between which at least one cable is strung, 
the at least one detected pylon comprising 
the two pylons; 

a distance between two consecutive pylons 
between which the at least one cable is strung, 
the at least one detected pylon comprising 
a single pylon and 
another pylon that cannot be seen in the field of detection of the detection device and that has 
at least one cable strung between 
said at least one cable and the detected pylon, 
the distance between the two consecutive pylons 
being estimated on the basis of the database of 
families of pylons; 
a number of cables between 
the consecutive pylons; 
a category of the at least one cable; 
a radius of curvature of the at least one cable between the two consecutive pylons; and 
a height between a point from which a cable is 
strung from a pylon and the lowest point of 
the cable”.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668